UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MAURICE SESSUM,

                               Movant,                       18 Civ. 6222 (KPF)
                                                             15 Cr. 667-6 (KPF)
                       -v.-
                                                           OPINION AND ORDER
    UNITED STATES OF AMERICA,

                               Respondent.

KATHERINE POLK FAILLA, District Judge 1:

        Maurice Sessum brings this motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. In November 2016, Sessum pleaded

guilty to one count of conspiracy to commit wire fraud, in violation of 18 U.S.C.

§ 1349, and one count of wire fraud, in violation of 18 U.S.C. § 1343. This

Court sentenced Sessum principally to concurrent terms of 90 months’

imprisonment. In his § 2255 motion, Sessum argues that his prior counsel,

Herbert Greenman, rendered ineffective assistance by failing to: (i) challenge

the Government’s characterization of Sessum as a “debt collector”; (ii) conduct

an adequate pretrial investigation; (iii) negotiate a suitable plea agreement; and

(iv) challenge the Government’s standing and the Court’s subject matter

jurisdiction over his prosecution. Because Sessum has failed to show that his

attorney provided ineffective assistance of counsel that prejudiced him in any

way, his § 2255 motion is denied.




1       The Clerk of Court is directed to modify the caption as shown above.
                                     BACKGROUND 2

A.     Factual Background

       From at least 2010 until February 2015, Sessum was a co-owner, Chief

Executive Officer, and President of the Buffalo-based debt collection company

Four Star Resolution (“Four Star”), as well as related entities. (PSR ¶ 65).

Together with co-owner Travell Thomas, Sessum was responsible for managing

Four Star’s day-to-day operations, finances, bank accounts, hiring and

termination of employees, and solicitation of consumers to collect debts. (Id.).

       Specifically, Sessum oversaw four debt collection offices operated by Four

Star in Buffalo. (PSR ¶ 66). He managed a team of more than a dozen

managers, who in turn oversaw dozens of debt collectors. (Id.). As owner and

president of Four Star, Sessum drafted, approved, and disseminated collection

scripts that contained a variety of misrepresentations and instructed his

collectors to make those misrepresentations to consumers over the phone. (Id.

at ¶ 67). Sessum participated in regular management meetings in which he

discussed, edited, and approved scripts containing misrepresentations and

arranged for those scripts to be disseminated to collectors on the collection

floor. (Id.).

       As part of the scheme, Sessum routinely and falsely inflated the balances

of debts owed by consumers in Four Star debt collection software so that Four



2      Unless otherwise indicated, all docket entries in this Opinion refer to the docket for
       United States v. Maurice Sessum, No. 15 Cr. 667-6 (KPF). The Court refers to Sessum’s
       Presentence Investigation Report, which is maintained in a restricted format at docket
       entry 356, as “PSR.”

                                              2
Star’s debt collectors could collect more money from the victims than the

victims actually owed, a practice known within the company as “overbiffing” or

“juicing” balances. (PSR ¶ 74). Sessum, with Thomas, also organized “mailing

campaigns” that involved the dissemination of false and fraudulent mailers to

consumers throughout the United States. (Id. at ¶ 78). As Sessum and

Thomas knew, the mailers included fake court documents and affidavits —

purportedly sent on behalf of courts and government agencies — that falsely

threatened the debtors that they would be sued, prosecuted, or otherwise haled

into court if they did not repay their debts. (Id.). Sessum and Thomas together

reviewed and approved the mailers and arranged for their dissemination by

mail across the country. (Id.).

      As an additional part of the scheme, Sessum organized training sessions

in which collectors were trained on how to make misrepresentations over the

phone to consumers. (PSR ¶ 79). At one of Four Star’s collection centers,

Sessum arranged for a manager to appear in person to train collectors on the

debt collection technique known as “serving,” in which collectors call

consumers on the phone, pretending to be process servers, and threaten that

the debtors will be served with civil or criminal process imminently if they do

not repay the debt. (Id.). Sessum attended the training sessions. (Id.).

      Reflective of the culture of fraud at Four Star, Sessum regularly received

complaints from the Better Business Bureau, state attorneys general, the

Consumer Financial Protection Bureau, and other state and federal law

enforcement agencies, as well as lawsuits, regarding Four Star’s abusive debt

                                        3
collection practices. (PSR ¶ 80). Sessum and others at Four Star disregarded

these complaints and, at times, submitted false and misleading responses to

agencies to avoid law enforcement scrutiny. (Id.).

        From 2010 through February 2015, Four Star received $31,475,156.96

from consumer victims through payment processors. (PSR ¶ 82). Four Star’s

corporate bank records show that, during this period, consumer payments

were diverted to pay certain of Sessum’s personal expenses. (Id. at ¶ 83).

B.      Procedural Background

        On October 27, 2015, the Government filed a two-count superseding

indictment, S4 15 Cr. 667 (the “S4 Indictment”) in the Southern District of New

York. (Dkt. #14). Count One charged conspiracy to commit wire fraud; from at

least 2010 through February 2015, in the Southern District of New York and

elsewhere, Sessum, Thomas, and at least nine others conspired to make false

and fraudulent representations by telephone and email to victims, in order to

convince those victims to pay purported debts, including by wire transfer. (See

S4 Indictment; PSR ¶ 2). Count Two charged the substantive offense of wire

fraud; from at least 2010 through February 2015, in the Southern District of

New York and elsewhere, Sessum, Thomas, and the same individuals charged

in Count One engaged in a scheme to make false and fraudulent

representations by telephone and email to victims, in order to convince victims

to pay purported debts, including by wire transfer. (See S4 Indictment; PSR

¶ 3).




                                       4
      Sessum was arrested in the Western District of New York on the same

day that the S4 Indictment was filed. (Dkt. #27). On November 6, 2015,

Sessum and his co-defendants were arraigned on the S4 Indictment in the

Southern District of New York. (Dkt. #86 (transcript)). At the arraignment,

Sessum was represented by Herbert Greenman, who continued to represent

him throughout his criminal proceedings. (See generally Dkt.).

      On November 20, 2015, co-defendant Travell Thomas moved to transfer

venue to the Western District of New York. (Dkt. #63). All of the other

defendants, including Sessum, joined in the motion. (Dkt. #542 (transcript) at

9:1-4; see Dkt. #65, 67, 69, 70, 85, 89, 110, 111, 136). The Government

opposed the motion in a brief filed on December 15, 2015. (Dkt. #79). The

Court held oral argument on the motion on February 11, 2016. (Dkt. #546

(transcript)). On February 25, 2016, the Court denied the motion to transfer

venue. (See Dkt. #136).

      On June 17, 2016, the Court set a schedule for the filing of any pretrial

motions. (Dkt. #188, 189). On July 19, 2016, Sessum filed an omnibus brief

seeking to, inter alia, exclude certain statements made by Sessum and

statements made by non-testifying co-conspirators; moving for a bill of

particulars, the revelation of the identity of informants, discovery pursuant to

Fed. R. Crim. P. 16, disclosure of Jencks Act material, disclosure of Brady

material, disclosure of evidence pursuant to Fed. R. Evid. 404, 608, and 609,

disclosure of witness statements, preservation of notes and other evidence,

disclosure of grand jury transcripts; and further moving for voir dire of the

                                        5
Government experts outside the presence of the jury, an audibility hearing,

suppression of evidence seized pursuant to a search warrant, deletion of

certain language from the S4 Indictment, and severance of Sessum’s trial.

(Dkt. #207). On August 5, 2016, the Government filed a brief opposing all

forms of relief sought by Sessum. (See Dkt. #226). The Court held oral

argument on the motions on August 22, 2016 (see Dkt. #284 (transcript)), and

then denied the motions (see Dkt. #238).

      Trial in the matter was scheduled to begin on December 5, 2016. (Dkt.

#189). By November 1, 2016, Sessum was the only defendant scheduled to

proceed to trial. To that end, on November 9, 2016, Sessum filed an omnibus

motion in limine (Dkt. #296), and proposed both voir dire questions (Dkt. #297),

and a proposed jury charge (Dkt. #301). On November 17, 2016, Sessum

appeared before the Court for a change of plea hearing. (See Transcript of Plea

Proceedings of 11/17/2016 (“Plea Tr.” (Dkt. #334))). Sessum was represented

by Greenman at his plea hearing (Plea Tr. 2), and pleaded guilty pursuant to a

written plea agreement with the Government (the “Plea Agreement”) (see id. at

21:6-19).

      At his plea hearing, the Court found that Sessum was competent to

plead guilty. (Plea Tr. 7:17-22). The Court confirmed that Sessum had

reviewed the S4 Indictment (id. at 7:23-8:4); discussed the charges (and any

defenses he had to them) with his attorney (id. at 8:5-9); discussed with his

attorney the consequences of entering a guilty plea (id. at 8:10-14); and was

satisfied with his attorney’s representation of him (id. at 8:15-17). The Court

                                        6
then reviewed with Sessum the rights he would give up by pleading guilty. (See

id. at 8:18-13:10).

      The Court ensured that Sessum understood the elements of wire fraud

and of conspiracy to commit wire fraud. (Plea Tr. 13:11-15:14). Then, the

Court explained the maximum possible penalties as followed:

            What I’d like to do, then, sir, is to talk about the
            penalties that are associated with these two offenses,
            and I’m going to talk about the maximum penalties that
            are associated w[ith] these two offenses. I’m using the
            term “maximum” deliberately, sir, because I mean to
            suggest to you this is the most that could possibly be
            imposed.

            That is not to say, sir, that this is what you’re going to
            receive, but I do need to make sure that you understand
            that, by pleading guilty, you’re subjecting yourself to the
            possibility of receiving any combination of punishments
            up to the statutory maximum terms that I’m about to
            describe.

(Id. at 15:15-25). The Court confirmed that Sessum understood this: that the

“maximum term of imprisonment for each of these offenses, is 20 years’

imprisonment” and that “the maximum term of imprisonment is 40 years’

imprisonment.” (Id. at 16:3-9).

      The Court also ensured that Sessum had discussed the United States

Sentencing Guidelines (the “Guidelines”) with his attorney and that he

understood his sentence would ultimately be up to the Court. (Plea Tr. 19:7-

20:15). The Court stated explicitly to Sessum that:

            [E]ven if your ultimate sentence is different from what
            your attorney, or anyone else, might have suggested to
            you it could be, and even if it is different from what you
            expected or hoped for, and even if it is different from any
            range that might be contained in any agreement that

                                        7
              you have with the government, you would still be bound
              by your guilty plea.

              And what I mean by that, sir, is you would not be
              permitted to withdraw your guilty plea based simply on
              your dissatisfaction with your sentence.

(Id. at 20:16-25).

      The Court then reviewed several provisions of the Plea Agreement with

Sessum. (See Plea Tr. 21:3-26:22). The Court confirmed that Sessum had

read and understood the Plea Agreement and had spoken about it with

Greenman. (Id. at 22:1-7). In the Plea Agreement, Sessum stipulated with the

Government to a Guidelines range of 151 to 188 months’ imprisonment (the

“Stipulated Guidelines Range”). (See Plea Agreement 3; Plea Tr. 24:17-24).

Sessum further agreed to waive any right to appeal or collaterally attack a

sentence within or below the Stipulated Guidelines Range, except to the extent

the claims were based on ineffective assistance of counsel. (Plea Agreement 4-

5; Plea Tr. 24:10-25:4).

      Sessum then allocuted to the conduct underlying Counts One and Two

as follows:

              From 2010 through 2015, I was an owner and held
              executive positions with Four Star Resolution and
              related companies. During that time, I agreed with
              others at Four Star that the debt collectors at the
              company would fraudulently collect debts making
              misrepresentations to debtors over the phone.

              The misrepresentations included, among others, the
              debtors would be served with process, to be brought
              into court if they did not repay the debt. I agreed with
              others and knew that the balances of some of the debts
              that were being collected was being falsely inflated in
              phone calls with debtors.

                                         8
            I understood that the conduct involved phone calls, e-
            mails, wire transfers of money, and I knew that what
            they were doing was wrong and illegal.

(Plea Tr. 28:2-16). At the conclusion of the proceeding, the Court accepted

Sessum’s plea of guilty to Counts One and Two. (Id. at 34:15-23).

      Sessum appeared before the Court for his sentencing on July 7, 2017.

(See Transcript of Sentencing Proceedings of 7/7/2017 (“Sent. Tr.” (Dkt.

#462))). The Court calculated Sessum’s Guidelines range to be 151 to 188

months’ imprisonment, affording him a two-level reduction for acceptance of

responsibility. (Id. at 51:10-15). The Government sought a Guidelines

sentence (see id. at 31:21-32:3), and Sessum argued for a below-Guidelines

sentence (see id. at 26:20-27:9). The Court agreed in part with the contention

of Sessum’s counsel that the Court should “question whether loss is an

effective proxy for culpability under the guidelines.” (Id. at 55:6-11). After

considering the parties’ arguments, the Court varied downward substantially

and imposed concurrent terms of 90 months’ imprisonment on Counts One

and Two. (Id. at 55:18-21).

      The written judgment was entered on July 12, 2017. (Dkt. #402). On

July 19, 2017, Sessum filed a notice of appeal with the United States Court of

Appeals for the Second Circuit. (Dkt. #403). On July 19, 2017, Sessum moved

to withdraw his appeal. (United States v. Sessum, No. 17-2254, Dkt. #87 (2d

Cir. July 19, 2017)). On January 19, 2018, the Second Circuit issued an order

granting the motion to withdraw the appeal. (Id. at Dkt. #91 (2d Cir. Jan. 19,

2018)).


                                         9
      On June 19, 2018, the Court received a submission from attorney Bret

Williams, who had entered a notice of appearance on the record as counsel for

Sessum; the submission was styled as a motion to vacate Sessum’s conviction

and sentence pursuant to 28 U.S.C. § 2255. (Dkt. #494). Thereafter, on

July 9, 2018, Sessum, appearing pro se, filed with the Court a “motion for leave

to amend” his counseled § 2255 motion, stating that his attorney had filed the

initial § 2255 motion “[a]gainst his wishes” and without additional grounds for

relief that Sessum intended to pursue. (Dkt. #503). The pro se motion resulted

in the initiation of a new civil matter bearing the docket number 18 Civ. 6222.

In that civil action, Sessum also filed a “motion to relieve counsel and proceed

pro se in habeas corpus proceedings.” (Sessum v. United States, 18 Civ. 6222

(KPF), Dkt. #2 (S.D.N.Y. July 9, 2018)).

      On July 13, 2018, the Court issued an order stating that it would not

permit hybrid representation, and that Sessum’s counsel should indicate

whether he would continue to represent Sessum. (Dkt. #506). On July 15,

2018, the Court received a letter from Williams seeking to be relieved as

counsel. (Dkt. #507). On July 16, 2018, the Court terminated Williams as

counsel and granted Sessum an extension of time to file his memorandum of

law in support of his motion to vacate or set aside his conviction and sentence.

(Dkt. #510).

      On September 18, 2018, Sessum filed his § 2255 submission. (Dkt.

#524). The submission consisted of a motion for leave to adopt a subject

matter jurisdiction argument made by co-defendant Travell Thomas in his

                                       10
§ 2255 motion, as well as motion Thomas had made to expand the record. (See

id. at 1-3). Sessum also submitted an affidavit in which he averred that:

            Had I known that: (1) my characterization as a defaulted
            debt purchaser was legally different tha[n] a debt
            collector and subject to different laws; (2) that my loss
            amount would be different based on debts recovered
            without      even     calling      anyone       (i.e.   no
            misrepresentations); (3) that nobody ever received a 20
            year sentence for debt collection; (4) that others charged
            with debt collections violations only received civil
            sanctions, I would have not pled guilty and would have
            proceeded to trial and maintained all of my appellate
            rights.

(Id. at 5-6 (“Sessum Aff.”) ¶ 6). Sessum’s submission also contained a brief

that laid out two grounds in support of his argument that his prior counsel had

been ineffective: (i) counsel had rendered ineffective assistance during the plea

negotiation process, which rendered his plea not knowing and voluntary (id. at

7-30 (“Sessum Br.”) 7-15); and (ii) counsel had failed to perform the proper

pretrial investigation, which would have exposed fatal flaws in the S4

Indictment and significantly reduced the loss amount for Guidelines purposes

(id. at 15-22). On January 3, 2019, Sessum filed an attorney-client privilege

waiver form. (Dkt. #537). On March 13, 2019, Greenman filed an affidavit in

response to Sessum’s motion charging him with ineffective assistance. (Dkt.

#557 (“Greenman Aff.”)). The Government filed a brief in opposition to

Sessum’s motion on April 11, 2019. (No. 18 Civ. 6222, Dkt. #26 (S.D.N.Y.

Apr. 11, 2019)).




                                       11
                                  DISCUSSION

A.    Applicable Law

      1.    Motions Under § 2255

      Because Sessum is a pro se movant, his submission has been evaluated

using “less stringent standards than formal pleadings drafted by lawyers.”

Ferran v. Town of Nassau, 11 F.3d 21, 22 (2d Cir. 1993) (internal citation

omitted). The Court has construed Sessum’s submissions “liberally and

interpret[ed] them to raise the strongest arguments that they suggest.”

McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (internal quotation

marks and citation omitted).

      A prisoner in federal custody may seek to have his sentence vacated, set

aside, or corrected on the grounds that it “was imposed in violation of the

Constitution or laws of the United States, or that the [trial] court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack[.]” 28

U.S.C. § 2255(a). However, the grounds for such a collateral attack under

§ 2255 are much more limited than those available on a direct appeal. See

United States v. Addonizio, 442 U.S. 178, 185 (1979). Relief may lie “only for a

constitutional error, a lack of jurisdiction in the sentencing court, or an error of

law or fact that constitutes ‘a fundamental defect which inherently results in a

complete miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir.

1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)); accord Cuoco v.

United States, 208 F.3d 27, 30 (2d Cir. 2000).


                                        12
      2.     Developing the Record in § 2255 Motions

      In ruling on a motion under 28 U.S.C. § 2255, the district court is

required to hold a hearing “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b); see also, e.g., Pham v. United States, 317 F.3d 178, 185 (2d Cir.

2003) (noting that 28 U.S.C. § 2255 does not permit summary dismissals of

motions that present facially valid claims). That said, the filing of a § 2255

motion does not automatically entitle the movant to a hearing, as, for example,

in instances in which a movant’s allegations are “vague, conclusory, or

palpably incredible.” Machibroda v. United States, 368 U.S. 487, 495 (1962).

Rather, it is within the district court’s discretion to determine the scope and

nature of a hearing. Chang v. United States, 250 F.3d 79, 85-86 (2d Cir. 2001)

(“It was, therefore, within the district court’s discretion to choose a middle road

that avoided the delay, the needless expenditure of judicial resources, the

burden on trial counsel and the government, and perhaps the encouragement

of other prisoners to make similar baseless claims that would have resulted

from a full testimonial hearing.”). It is also within the district court’s discretion

to determine whether to hold a hearing, or to elect to investigate facts outside

the record without the personal presence of the movant. See Machibroda, 368

U.S. at 495; see also, e.g., Chang, 250 F.3d at 85-86 (finding that it was within

the district court’s discretion to rely on “a detailed affidavit from trial counsel”

instead of conducting a full hearing).




                                         13
      To warrant a hearing, the movant “must set forth specific facts supported

by competent evidence, raising detailed and controverted issues of fact that, if

proved at a hearing, would entitle him to relief.” Gonzalez v. United States, 722

F.3d 118, 131 (2d Cir. 2013). In this regard, “[t]he procedure for determining

whether a hearing is necessary is in part analogous to ... a summary judgment

proceeding.... If material facts are in dispute, a hearing should usually be held,

and relevant findings of facts made.” Puglisi v. United States, 586 F.3d 209,

213 (2d Cir. 2009). A court need not, however, credit factual assertions

contradicted by evidence in the record of the underlying proceeding. Id. at

213-14. Moreover, “when the judge who tried the underlying proceedings also

presides over a § 2255 motion, a full-blown evidentiary hearing may not be

necessary.” Raysor v. United States, 647 F.3d 491, 494 (2d Cir. 2011) (citing

Puglisi, 586 F.3d at 214-15).

      In determining whether the assertions in a § 2255 motion warrant

discovery or a hearing, the court must take into account admissions made by

the defendant at his plea hearing, for “[s]olemn declarations in open court carry

a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

“The subsequent presentation of conclusory allegations unsupported by

specifics is subject to summary dismissal, as are contentions that in the face of

the record are wholly incredible.” Id.

      Ultimately, if it “plainly appears” from the motion, exhibits, and record of

prior proceedings that the habeas movant is not entitled to relief, “the judge




                                         14
must dismiss the motion.” Rule 4(b), Rules Governing Section 2255

Proceedings.

      3.     Ineffectiveness Claims on Collateral Review

      One potential basis for relief under § 2255 occurs when a defendant has

received the ineffective assistance of counsel. A defendant in criminal

proceedings has a right under the Sixth Amendment to effective assistance

from his attorney at all critical stages in the proceedings; this includes pretrial

investigation, see, e.g., Strickland v. Washington, 466 U.S. 668, 690-91 (1984);

entry of a guilty plea, see, e.g., Hill v. Lockhart, 474 U.S. 52, 58 (1985); and

sentencing, see, e.g., Glover v. United States, 531 U.S. 198, 202-04 (2001).

      In order to succeed on a claim of ineffective assistance of counsel, a

movant must meet the two-pronged test established by Strickland, 466 U.S. at

687. First, the movant must show that his counsel’s representation was

deficient, falling below the objective standard of reasonableness. See id. at

687-88. During this first step, the standard of review is highly deferential and

includes “a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 689. The Second Circuit

has made clear that an attorney does not provide ineffective assistance by

failing to raise frivolous arguments, even where requested by a client. See, e.g.,

Weingarten v. United States, 865 F.3d 48, 53 (2d Cir. 2017).

      Second, the movant must establish that his counsel’s errors resulted in

actual prejudice. See Strickland, 466 U.S. at 694. A movant satisfies this

second prong by proving that “there is a reasonable probability that, but for

                                         15
counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. In the specific context of guilty pleas, the prejudice analysis

“focuses on whether counsel’s constitutionally ineffective performance affected

the outcome of the plea process. In other words, in order to satisfy the

‘prejudice’ requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Hill, 474 U.S. at 59.

      A court is not required to conduct a Strickland inquiry in any particular

order. See Strickland, 466 U.S. at 697. If the defendant does not successfully

establish either the performance prong or the prejudice prong, the entire claim

fails, and the remaining, unaddressed step becomes moot. See id.

B.    Sessum’s Prior Counsel Did Not Render Ineffective Assistance

      1.    The Court Had Jurisdiction Over Sessum’s Criminal Case

      At the outset, Sessum adopts an argument made by Travell Thomas in

his § 2255 motion, to the effect that the Court did not have subject matter

jurisdiction to adjudicate his case. In his § 2255 motion, Thomas argued that

Court lacked subject matter jurisdiction because the Government had failed to

establish standing under the standard set out in Lujan v. Defenders of Wildlife,

504 U.S. 555 (1992).

      The Court rejects this argument, as it does in denying Thomas’s § 2255

motion. (Dkt. #574). Thomas (and now Sessum) sought to import the elements

of constitutional standing, discussed at length in civil cases, into the context of

a criminal prosecution. But, as the Court explained in deciding Thomas’s


                                        16
§ 2255 motion, these are not the elements that courts consider in assessing

whether the Government has standing to bring, or whether a court has

jurisdiction to preside over, a criminal case. Rather, courts have long

recognized “the special status of criminal prosecutions in our system.” Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973).

      The Court’s jurisdiction over Sessum’s wire fraud prosecution stems from

18 U.S.C. § 3231, which states that “[t]he district courts of the United States

shall have original jurisdiction, exclusive of the courts of the States, of all

offenses against the laws of the United States.” And the wire fraud statute was

properly enacted as a valid extension of Congressional authority granted by the

Commerce Clause, as wires are channels or instrumentalities of interstate

commerce. See United States v. Jinian, 725 F.3d 954, 968 (9th Cir. 2013);

United States v. Hook, 195 F.3d 299, 310 (7th Cir. 1999).

      Further, the United States Attorney’s Office for the Southern District of

New York was a proper party to bring this suit on behalf of the United States.

The Office of the United States Attorney was created by the Judiciary Act of

1789, which provided for the appointment “in each district of a meet person

learned in the law to act as attorney for the United States … whose duty it shall

be to prosecute in each district all delinquents for crimes and offenses,

recognizable under the authority of the United States, and all civil actions in

which the United States shall be concerned[.]” Judiciary Act of 1789, 1 Stat.

92. Today, as in 1789, the United States Attorney for each judicial district

retains, among other responsibilities, the duty to “prosecute for all offenses

                                         17
against the United States.” 28 U.S.C. § 547(1). Accordingly, the instant case

was properly prosecuted by the Office of the United States Attorney for the

Southern District of New York to redress injury to the United States caused by

Sessum’s criminal conduct occurring in this District. See Thomas R. Lee, The

Standing of Qui Tam Relators Under the False Claims Act, 57 U. Chi. L. Rev.

543, 569 (Spring, 1990) (“The government certainly has standing in criminal

cases[.]”).

       As a further point, several courts, in thorough and persuasive analyses,

have rejected the argument initially raised by Thomas, and now adopted by

Sessum, that the elements of constitutional standing articulated in civil cases

need be proven in criminal cases. As the court thoughtfully explained in

United States v. Ellis, No. 06 Cr. 390 (DSC), 2007 WL 2028908, at *1 (W.D. Pa.

July 12, 2007):

              [T]o the extent pro se defendant has requested and
              intends to request [the] services [of a paralegal or
              investigator] to aid him in presenting a motion to
              dismiss based on this court’s Article III jurisdiction to
              hear the case and the United States Attorney for the
              Western District’s “standing” to conduct the
              prosecution, the motion must be denied because it is
              based on indisputably meritless legal theory. Although
              pro se defendant has latched on to the notion that to
              have standing in an Article III civil controversy, the
              party bringing the action must have a concrete stake in
              the litigation and have suffered an injury-in-fact, he
              fails to appreciate the distinctions to be drawn between
              a criminal case and a civil controversy. And while the
              broad language appearing in some of the more recent
              Supreme Court opinions expounding on the limitations
              of Article III standing would appear at first brush to be
              irreconcilable with the traditional mechanics employed
              in conducting criminal prosecutions, dogmatically

                                         18
           drawing a corollary conclusion that federal criminal
           prosecution is outside the jurisdictional reach of Article
           III is tantamount to the “absurd.” See Edward Hartnett,
           The Standing of the United States: How Criminal
           Prosecutions Show that Standing Doctrine is Looking for
           Answers in all the Wrong Places, 97 Mich. L. Rev. 2239
           (1999) (to reason and conclude from the current status
           of the Court’s Article III standing doctrine that “the vast
           majority of federal criminal prosecutions are not ‘cases’
           or ‘controversies’ and the United States lacks standing
           to initiate them [would,] … [o]f course, [amount to] an
           absurd result.”). Furthermore, while there are several
           approaches that might be employed to harmonize the
           seemingly inconsistent principles present in federal
           criminal prosecutions with the Court’s current
           approach to defining the outer scope of private causes
           of action challenging the actions of government officials
           under Article III, we need not delve into that foray to
           discard the notion that defendant may not be
           prosecuted by the Justice Department for violation of
           federal law on the junk pile of needless intellectual
           exercises in futility. See id. (noting that “Article III
           cannot sensibly be read to prohibit the United States
           from vindicating its sovereign interests in its own
           courts” and summarizing the various scholarly
           approaches that have been used to reconcile federal
           criminal prosecutions with the Court’s current standing
           jurisprudence).

     And in Rice v. Farley, No. 14 Civ. 31 (ART), 2014 WL 2441260 (E.D. Ky.

May 30, 2014), the court resolved an argument identical to Sessum’s and

Thomas’s as follows:

           [I]t is the United States’ interest — the people’s injury
           at large — that supports criminal standing. But that
           just begs a most interesting question: after all, why does
           the United States have standing to bring a criminal
           action when the same generalized interest in enforcing
           the law does not support standing for private parties,
           see, e.g., Lujan v. Defenders of Wildlife, 504 U.S. 555,
           575, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)?



                                       19
As it turns out, Rice has touched on a well-known
(seemingly apparent) tension between criminal
prosecution and standing doctrine.         Indeed, legal
academics attacking that doctrine have actually posed
the exact same question about criminal standing as
that raised by Rice. See, e.g., Edward A. Hartnett, The
Standing of the United States: How Criminal
Prosecutions Show That Standing Doctrine Is Looking for
Answers in All the Wrong Places, 97 Mich. L. Rev. 2239,
2246 (1999) (“What is the ‘concrete and particularized’
injury in fact suffered by the United States that gives it
standing to bring a criminal prosecution?”). Unlike
Rice, however, these scholars mean not to question the
United States’ standing in criminal cases, but to rely on
that standing to disprove Rice’s assumption: precisely
because the government unquestionably has criminal
standing, they say, particularized injury cannot
possibly be required by Article III. Since criminal
actions only involve the public’s generalized interest in
enforcing the law, the argument goes, individualized
injury must not be constitutionally required to create a
“case or controversy.” Id. at 2246-51.

This attack on standing doctrine and Rice’s challenge to
his sentencing court’s jurisdiction both fail for the same
reason: the constitutional requirements of standing are
“party-specific.” Ann Woolhandler & Caleb Nelson,
Does History Defeat Standing Doctrine?, 102 Mich. L.
Rev. 689, 695 (2004). While individualized injury is
necessary for private plaintiffs to have standing in
private litigation, “diffuse injuries to the general public”
are enough to create standing between the public (the
government) and criminal defendants. Id.; see also
Thomas R. Lee, The Standing of Qui Tam Relators Under
the False Claims Act, 57 U. Chi. L. Rev. 543, 570 (1990)
(“The government enjoys … a special constitutional
status as plaintiff — it sues, for example, to enforce the
criminal laws, and it need not show a particularized
injury as a predicate to sue.”). The Supreme Court put
the point quite clearly over a century ago, disavowing
that the government needed a concrete interest to
establish its standing to sue on behalf of the public:
      Every government, [e]ntrusted by the very
      terms of its being with powers and duties to
      be exercised and discharged for the general

                            20
      welfare, has a right to apply to its own
      courts for any proper assistance in the
      exercise of the one and the discharge of the
      other, and it is no sufficient answer to its
      appeal to one of those courts that it has no
      pecuniary interest in the matter. The
      obligations which it is under to promote the
      interest of all and to prevent the
      wrongdoing of one, resulting in injury to the
      general welfare, is often of itself sufficient
      to give it a standing in court.
In re Debs, 158 U.S. 564, 584, 15 S. Ct. 900, 39 L. Ed.
1092 (1895) (emphasis added) disapproved of on other
grounds by Bloom v. State of Ill., 391 U.S. 194, 195-96,
88 S. Ct. 1477, 20 L. Ed. 2d 522 (1968); see also Alfred
L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458
U.S. 592, 601, 102 S. Ct. 3260, 73 L. Ed. 2d 995 (1982)
(recognizing the sovereign’s interest in “creat[ing] and
enforce[ing] a legal code, both civil and criminal”). It
thus made perfect sense for Chief Justice John
Marshall in Cohens v. Virginia to refer to an action by a
state to enforce its penal laws as a “case.” 19 U.S. (6
Wheat.) 264, 399, 5 L. Ed. 257 (1821); see also John
Harrison, The Power of Congress to Limit the Jurisdiction
of Federal Courts and the Text of Article III, 64 U. Chi. L.
Rev. 203, 210 (1997) (“Cases include all legal actions,
criminal and civil, while controversies include only civil
proceedings.”). The key to understanding standing
doctrine thus lies in the oft-forgotten distinction
between public and private rights.
So while there is no doubt whatsoever that the United
States had standing to pursue a criminal action against
Rice — and therefore, that the district court had
jurisdiction in his case — that universally accepted
conclusion      is   hardly     inconsistent    with    the
constitutional requirement of a concrete, individualized
interest in private litigation. Standing is no more than
the litigable interest necessary to create a case, and
when it comes to the government, wrongs to the public
at large — generalized grievances — will do. And that
makes perfect sense, since the government represents
us all. It is thus entirely natural that the United States,
but no one individually, can vindicate the people’s
general interest in respect for the law. Cf. Lillian BeVier
& John Harrison, The State Action Principle and Its
                            21
               Critics, 96 Va. L. Rev. 1767, 1785 (2010) (“[P]rivate
               individuals are principals, entitled to act to pursue their
               own interests, whereas government decisionmakers are
               agents, whose function is to further the interests of the
               citizens.”).

Id. at *2-3.

      The Court agrees with the reasoning of these two cases and a host of

others that have concluded similarly. See also Amezquita v. United States,

No. 19 Civ. 1856 (CCC), 2019 U.S. Dist. LEXIS 160219, at *2 (D.P.R. Sept. 13,

2019) (concluding that United States had Article III standing to prosecute the

petitioner); United States v. Rinaldi, Nos. 3:18 Cr. 279, 3:18 Cr. 280 (RDM),

2019 U.S. Dist. LEXIS 217581, at *4-11 (M.D. Pa. Dec. 18, 2019) (relying on

Ellis to deny the defendant’s motion to dismiss the indictment on the grounds

that the prosecution did not present a case or controversy before the court and

that the United States lacked standing to bring the prosecution); United States

v. Hakim, No. 1:18 Cr. 126 (MLB) (AJB), 2018 WL 6184796, at *9 (N.D. Ga.

Aug. 22, 2018) (“In any event, the Government has standing to prosecute this

action.”); United States v. Girod, No. 5:15 Cr. 87 (DCR), 2016 U.S. Dist. LEXIS

82365, at *6-7 (E.D. Ky. June 24, 2016) (“Girod claims that there can be no

standing because there are no victims of his conduct. However, the defendant

incorrectly assumes that the victims must be identified. Further, diffuse

injuries to the general public and potential injuries are sufficient to create

standing for criminal prosecution.” (internal quotation marks and citations

omitted); United States v. Owens, No. 5:13 Cr. 123 (KKC), 2014 WL 2600082,

at *1 (E.D. Ky. June 10, 2014) (“To the extent that Owens is arguing that the

                                           22
government has no standing to prosecute him because the government has not

been injured by the acts alleged in the indictment, ‘the Government doubtlessly

suffers an ‘injury in fact’ when a defendant violates its criminal laws.’” (quoting

United States v. Yarbrough, 452 F. App’x 186, 189 (3d Cir. 2011) (unpublished

decision)); Sierra Club v. Two Elk Generation Partners, L.P., 646 F.3d 1258,

1277 n.8 (10th Cir. 2011) (“When the federal government or one of its agencies

brings suit, its standing is usually based on its power, defined by Congress, to

redress violations of the laws of the United States. This may be in tension with

courts’ current understanding of Article III standing, but it is nonetheless

axiomatic.”); United States v. Ulloa, No. 1:10 Cr. 321 (TJM), 2011 WL

13128610, at *5 (N.D.N.Y. May 13, 2011) (“Defendant’s challenges to the

authority of the Court, and the standing and authority of the United States

Attorney’s Office for the Northern District of New York to prosecute the case,

are frivolous.”); United States v. Daniels, 48 F. App’x 409, 417-18 (3d Cir. 2002)

(unpublished decision) (“Appellant finally argues that the United States lacks

standing to bring a criminal action against him in federal court because the

indictment fails to present a ‘case’ or ‘controversy’ as required by Article III,

Section 2 of the Constitution …. This contention is frivolous. As sovereign, the

United States has standing to prosecute violations of valid criminal statutes.”).

Accordingly, the Court rejects Sessum’s and Thomas’s argument that the

Government lacked standing to prosecute them for wire fraud.




                                         23
      2.    Sessum’s Counsel Was Not Ineffective in His Pretrial
            Investigation

      Sessum also advances several claims specific to his prosecution. He

contends, for instance, that Attorney Greenman did not conduct a proper

investigation into evidence confiscated by the Government and did not conduct

an adequate investigation of the relevant case law. (Sessum Br. 9). Because of

these failures, Sessum claims that Greenman’s advice for Sessum to plead

guilty fell below an objective standard of reasonableness. (Id.).

      As a preliminary matter, Sessum is correct that a defendant is entitled to

the effective assistance of counsel in connection with plea negotiations. See

Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Purdy v. United States, 208 F.3d

41, 44-45 (2d Cir. 2000). In this regard, counsel must communicate to the

defendant the terms of the plea offer and should usually inform the defendant

of the strengths and weaknesses of the case against him, as well as the

alternative sentences to which he will most likely be exposed. Purdy, 208 F.3d

at 45; see generally Missouri v. Frye, 566 U.S. 134, 144-46 (2012) (stating that

defense counsel has the duty to communicate formal offers from the

prosecution to accept a plea on terms and conditions that may be favorable to

the accused); Davis v. Greiner, 428 F.3d 81, 88 (2d Cir. 2005) (“[C]ounsel has a

professional obligation to adequately inform [his] client about the

considerations that are relevant to [his] client’s decision to accept or deny a

plea bargain.”); Pham, 317 F.3d at 182 (noting that defense attorneys have “a

constitutional duty to give their clients professional advice on the crucial

decision of whether to accept a plea offer from the government”). An attorney’s
                                        24
failure to communicate a plea offer to his client, or to provide objectively

reasonable advice about the decision to plead guilty, may amount to

constitutionally deficient performance. See, e.g., Cullen v. United States, 194

F.3d 401, 404 (2d Cir. 1999); United States v. Gordon, 156 F.3d 376, 380 (2d

Cir. 1998); Boria v. Keane, 99 F.3d 492, 496-97 (2d Cir. 1996).

      Sessum contends that, had Greenman conducted a thorough and proper

investigation into the facts of the case, he would have learned that Sessum was

not a “debt collector” but, rather, a “defaulted debt purchaser.” (See Sessum

Br. 9-10, 13). Sessum draws a distinction between a defaulted debt purchaser,

who purchases debt from debt brokers and legitimately owns the debt he tries

to collect on, and debt collectors who work to collect debts owed to others. (See

id.). Sessum cites Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718

(2017), in support of his argument regarding this distinction. (See id.).

      In Santander, the Supreme Court considered the term “debt collector” in

the Fair Debt Collection Practices Act (the “FDPCA”), 15 U.S.C. § 1692. The

FDCPA defines the term “debt collector” as anyone who “regularly collects or

attempts to collect … debts owed or due … another.” 137 S. Ct. at 1721

(quoting 15 U.S.C. § 1692a(6)). In Santander, both sides agreed that the term

included third-party debt collection agents, and that it did not include those

who seek to collect for themselves on loans they originated. Id. The Court

confronted the issue between these two poles, namely, whether someone who

purchases a debt and then tries to collect it for himself is a “debt collector”

within the meaning of the FDCPA. Id.

                                        25
      The Supreme Court phrased the question as follows: “Does the [FDCPA]

treat the debt purchaser in that scenario more like the repo man or the loan

originator?” 137 S. Ct. at 1721. It answered the question “with a careful

examination of the statutory text,” which “seem[ed] to focus [the Court’s]

attention on third party collection agents working for a debt owner — not on a

debt owner seeking to collect debts for itself.” Id. The Court reasoned as

follows:

             [The] language [of the FDCPA does not] appear to
             suggest that [the Court] should care how a debt owner
             came to be a debt owner — whether the owner
             originated the debt or came by it only through a later
             purchase. All that matters is whether the target of the
             lawsuit regularly seeks to collect debts for its own
             account or does so for “another.” And given that, it
             would seem like a debt purchaser … may indeed collect
             debts for its own account without triggering the
             statutory definition in dispute ….

Id. at 1721-22. Accordingly, to the extent that Thomas contends he did not fall

within the definition of “debt collector” as defined in the FDCPA because he

owned the debt he collected on, and was not collecting the debts for “another,”

he is correct.

      Sessum’s argument, however, seeks to build on that definition. Sessum

claims that because of Santander, his counsel was ineffective in failing to

challenge the Government’s classification of him as a “debt collector,” and in

permitting him to plead guilty. (Sessum Br. 10-11). But Sessum misconstrues

the implications of Santander and the requirements for a wire fraud

prosecution. The wire fraud statute criminalizes “devis[ing] or intending to

devise any scheme or artifice to defraud, or for obtaining money or property by
                                       26
means of false or fraudulent pretenses, representations, or promises,

transmit[ted] or cause[d] to be transmitted by means of wire ... in interstate or

foreign commerce[.]” 18 U.S.C. § 1343. Accordingly, the elements of a mail or

wire fraud violation are: (i) a scheme to defraud; (ii) money or property as the

object of the scheme; and (iii) use of the mails or wires to further the scheme.

Fountain v. United States, 357 F.3d 250, 255 (2d Cir. 2004).

      The S4 Indictment alleges that Sessum conspired to make, made,

willfully caused others to make, and aided and abetted others in making

material misrepresentations and omissions using interstate wires in order to

induce individuals to repay debts, including payments made using interstate

wires. Sessum allocuted that he “fraudulently collect[ed] debts [by] making

misrepresentations to debtors over the phone,” and, further, that the

“misrepresentations included, among others, the debtors would be served with

process, to be brought into court if they did not repay the debt.” (Plea Tr. 28:2-

16). The crux of the matter is that Sessum and his co-defendants lied, by

means of wire, to debtors to collect on the debts. That is all that is required for

a wire fraud prosecution. 3 Whether Sessum owned the debts or not is legally

irrelevant. Sessum admits that Greenman explained as much to him — telling

him that “it didn’t matter that [Sessum] bought the debt because the




3     Similarly, Sessum’s contention that he charged only industry standard rates on the
      debt is irrelevant. (See Sessum Br. 18). It was the methods and means by which
      Sessum and his co-defendants attempted to and indeed did collect on debts that
      rendered their conduct illegal.

                                            27
misrepresentations made to debtor rendered those borrowers ‘victims’ and him

guilty of conspiracy to commit bank fraud.” (Sessum Br. 5).

       Accordingly, Sessum has not shown that his counsel was ineffective in

failing to challenge the Government’s description of Sessum as a “debt

collector” or in failing to object to Sessum’s prosecution under the wire fraud

statute. See, e.g., Weingarten, 865 F.3d at 53 (counsel is not ineffective in

failing to raise frivolous arguments).

       3.      Sessum’s Counsel Was Not Ineffective During the Plea
               Negotiation Process

       Sessum’s next argument is that his “[c]ounsel rendered ineffective

assistance during the plea bargaining process which rendered his plea not

knowing and voluntary.” (Sessum Br. 7 (emphasis in original)). Sessum claims

the Plea Agreement was one-sided and contained no quid pro quo. (Id. at 11).

He complains that the Plea Agreement contained a provision in which the

Government reserved its right to recharge Sessum if his sentence or conviction

was vacated, and it did not foreclose the possibility of his future prosecution for

criminal tax violations. (Id.). Sessum claims that, because the Plea Agreement

did not include the phrase “in exchange for,” his counsel must have been

defective. (Id.). Further, he claims that even though the Plea Agreement

recited that the maximum term of imprisonment for Counts One and Two is 40

years, pursuant to 18 U.S.C. § 3584, the maximum term is actually 20 years.

(Id. at 12).

       In making the argument that the Plea Agreement was one-sided, Sessum

ignores the fact that the Plea Agreement stated that:
                                         28
             Assuming the defendant clearly demonstrates
             acceptance of responsibility to the satisfaction of the
             Government, through his allocution and subsequent
             conduct prior to the imposition of sentence, a 2-level
             reduction will be warranted, pursuant to U.S.S.G.
             3E1.1(a).

(Plea Agreement 3). Accordingly, despite Sessum’s contention, he did receive a

benefit from the Plea Agreement. The Government consented to a two-level

acceptance of responsibility reduction in his offense level in exchange for his

acceptance of responsibility and timely plea. Further, by pleading guilty

pursuant to the Plea Agreement, Sessum locked the Government into the

Stipulated Guidelines Range, which could have been raised had Sessum gone

to trial. And by pleading guilty pursuant to the Plea Agreement, Sessum was

able to be sentenced on a cold factual record, without a lengthy trial replete

with numerous sympathetic victims.

      Sessum complains about several provisions of the Plea Agreement,

stating that the Plea Agreement did not foreclose the possibility of his future

prosecution for criminal tax violations; that the Plea Agreement did not permit

Sessum to request a downward departure from the Stipulated Guidelines

Range; and that the Government would be permitted to recharge Sessum if his

conviction was vacated. (See Sessum Br. 11). 4 These are standard provisions

that are contained in the vast majority of plea agreements that the Court sees.


4     The Court observes in passing that the first and third of these challenges presuppose a
      future criminal conviction. Sessum also complains that the Plea Agreement did not
      contain the words “in exchange for.” (Sessum Br. 11, 14). That the Plea Agreement did
      not contain these magic words does nothing for Sessum’s claim that his attorney
      provided ineffective assistance. A plea agreement, like any other contract, can contain
      a quid pro quo, or consideration, without containing the phrase “in exchange for.”

                                            29
Given their prevalence in SDNY plea agreements — and their inclusion in the

plea agreement of every co-defendant who pleaded guilty in this case — it is

impossible to believe that the Government would have offered Sessum a plea

agreement without such provisions. Accordingly, there is nothing about these

boilerplate provisions of the Plea Agreement that causes the Court any concern

regarding the representation Sessum received throughout the plea process.

      Further, the Plea Agreement correctly stated that the maximum term of

imprisonment for both offenses in the S4 Indictment — wire fraud and

conspiracy to commit wire fraud — is 40 years, not 20 years. Section 3584

expressly permits a court to order that the maximum term for each count

(here, 20 years) run consecutively, rather than concurrently. See 18 U.S.C.

§ 3584(a). At his plea hearing, the Court explained to Sessum that his

maximum sentencing exposure was 40 years. (Plea Tr. 15:15-16:9). 5

      The Plea Agreement also explicitly permitted Sessum to argue for a

downward variance at sentencing. The Court recalls this sentencing

proceeding vividly. Greenman argued forcefully and successfully on Sessum’s

behalf, and obtained a sentence substantially below the bottom of the

Stipulated Guidelines Range. The Court appreciated the candor and the




5     Sessum also claims that Greenman told him that he would get 20 years if convicted at
      trial. (See Sessum Aff. ¶ 4; Sessum Br. 6). However, Greenman’s affidavit make clear
      that Sessum’s allegation is false. Greenman states that he “never told Mr. Sessum that
      he would (b) likely get 20 or 40 years in jail. I did advise him that the government
      would argue that the Guideline calculation would be greater had we gone to trial.”
      (Greenman Aff. ¶ 47). Further, at his plea hearing, Sessum made clear that he had
      spoken with Greenman about the Guidelines and the § 3553(a) factors that the Court
      would consider at sentencing. (Plea Tr. 19-20).

                                            30
sensibleness of Greenman’s arguments, and can confidently say that the

degree of the downward variance was directly proportional to the strength of

counsel’s arguments.

      Sessum’s admissions during his plea proceeding make clear that it was

his desire to plead guilty; that he had read and understood all provisions of the

Plea Agreement; that he was satisfied with his counsel’s representation; and

that his guilty plea was knowing and voluntary. (See generally Plea Tr.).

Greenman’s affidavit further establishes that Sessum’s plea was knowing and

voluntary. Greenman details his extensive discussions with Sessum about a

potential plea and states that it was ultimately Sessum who approached

Greenman about pleading guilty. (Greenman Aff. ¶ 50). See Riggi v. United

States, No. 04 Civ. 7852 (JSR), 2007 WL 2245595, at *1 (S.D.N.Y. Aug. 6,

2007) (denying a defendant’s habeas petition without a hearing because the

defendant’s “affidavit’s vague and self-serving allegations … are contradicted by

the detailed, specific affidavit of [the defendant’s] counsel”). Greenman stated

as much in open court on the record at Sessum’s sentencing. (See Sent.

Tr. 24:1-3 (“There was one thing I was about to file and Mr. Sessum came in

and he surprisingly said to me ‘I have to plead guilty.’”)). Accordingly, Sessum

has not shown that Greenman provided ineffective assistance of counsel in the

plea negotiation process or in advising Sessum to plead guilty.

      4.    Sessum’s Counsel Was Not Ineffective in Stipulating to a Loss
            Amount

      Sessum’s remaining argument is that his counsel provided ineffective

assistance at sentencing by stipulating to a loss amount of $31 million.
                                       31
(Sessum Br. 15). Sessum claims that this amount was inflated because not all

of the debts were collected illegally. (Id.). Sessum’s argument is premised on

his belief that the loss amount he stipulated to in the Plea Agreement —

between $25 million and $65 million — was significantly higher than the actual

loss amount for his crimes, causing the Stipulated Guidelines Range to be

inflated artificially. Sessum contends that if Greenman had reviewed certain

documents, he would have learned that: (i) many of the debts that Sessum

collected on were debts actually owed to Four Star; and (ii) numerous

borrowers simply paid their debt without any communications from Sessum or

his co-conspirators. (Id. at 16).

      The Court rejects Sessum’s first argument, that no victims suffered any

losses because Sessum and his co-conspirators were collecting on actual,

lawful debts owed by the victims to Four Star. “[W]hether or not any of the

victims’ payments made to [Sessum or Four Star] reflected debts legitimately

owed, [Sessum’s] use of fraudulent means to deprive those victims of

‘potentially valuable economic information’ that might otherwise have led them

not to pay off those debts … rendered each payment part of the harm he

inflicted by depriving the victims of the right to control their finances, and

therefore a reasonable estimate of the victims’ loss.” United States v. Williams,

736 F. App’x 267, 273 (2d Cir. 2018) (summary order) (citing United States v.

Binday, 804 F.3d 558, 570 (2d Cir. 2015)), cert. denied, 136 S. Ct. 2487 (2016).

Sessum has admitted that he engaged in fraud to coerce his victims into paying

debts. (Plea Tr. 28:2-16). Funds collected through fraudulent means, whether

                                        32
lawfully owed or not, were properly included in Sessum’s loss amount. For this

reason, Greenman’s failure to advance this argument does not fall below an

objective standard of reasonableness.

      Sessum’s latter argument is that not all of the debts were collected

through misrepresentations, inasmuch as some debtors paid their debts

without having been called by Four Star. While this may be true, it does not

paint the whole picture with respect to Sessum’s loss amount, or to

Greenman’s advice for Sessum to plead guilty to a Plea Agreement stipulating

to a loss amount of $25-65 million. Through his investigation, Greenman

learned, among other things, that “witnesses would testify that Mr. Sessum

was active in telling employees to illegally attempt to collect the debt” and that

Sessum “had, from time to time, provided fraudulent scripts to a number of the

employees.” (Greenman Aff. ¶ 32). Greenman reviewed Sessum’s and

Thomas’s emails, provided by the Government during discovery and was

advised by numerous individuals that Sessum had instructed a number of debt

collectors to use false and fraudulent means to collect the debts. (Id. at ¶¶ 18,

19). Further, Greenman was advised that various inculpatory documentation

was found in Sessum’s office or was located inside his desk, including one or

more unlawful scripts. (Id. at ¶ 20).

      Greenman also explains that the Government took a rigid position with

regard to plea negotiations. (Greenman Aff. ¶ 23). The Government argued

that, at trial, the loss amount could actually be significantly greater than the

$31 million referred to in the S4 Indictment. (Id. at ¶ 27). That was because

                                        33
the Government told counsel that it would argue at sentencing that every

phone call made by any collector, even where money was not collected, could

be utilized in the loss amount as “intended loss.” (Id.). Further, the

Government told counsel that if Sessum was to be convicted after a trial, it

would recommend to the Court that the sophisticated means enhancement,

misrepresentation of government affiliation enhancement, and other

enhancements, should be applied to Sessum’s Guidelines calculation. (Id.).

See U.S.S.G. § 2B1.1(b)(9) (setting forth two-level enhancement for

misrepresentation that defendant is acting on behalf of a government agency),

§ 2B1.1(b)(10) (setting forth two-level enhancement for sophisticated means).

      Greenman also explains that the Government’s position was that the

illegality in collecting debts was so pervasive that Sessum and Thomas should

be held liable for the entire amount of money collected. (Greenman Aff. ¶ 51).

Greenman states that “[he] knew it would be difficult to defeat the

government’s position of pervasiveness in the collection process.” (Id.). Had

Sessum gone to trial, there would have been abundant victim evidence

presented to the Court, from which it could determine the loss amount. (Id.).

Faced with this information, it was eminently reasonable for Greenman to

advise Sessum to plead guilty pursuant to a Plea Agreement containing a $25-

65 million loss figure. 6



6     Each of Sessum’s arguments about ineffectiveness at sentencing also overlooks the fact
      that the Court granted a substantial downward variance, in part to account for the fact
      that a certain percentage of the debts collected were in fact legitimately owed — a
      downward variance directly attributable to Greenman’s sentencing arguments.

                                            34
                                   CONCLUSION

        Sessum’s motion under 28 U.S.C. § 2255 is DENIED. Because it is plain

from Sessum’s papers that he is not entitled to relief under § 2255, his motion

to expand the record is also denied.

        A certificate of appealability shall be not granted, because Sessum has

not made a substantial showing of a denial of a federal right and appellate

review is, therefore, not warranted. Hoffler v. Bezio, 726 F.3d 144, 154 (2d Cir.

2013); Tankleff v. Senkowski, 135 F.3d 235, 241 (2d Cir. 1998).

        The Clerk of Court is directed to docket this Opinion and Order in case

numbers 18 Civ. 6222 and 15 Cr. 667. The Clerk of Court is further directed

to terminate all pending motions, adjourn all remaining dates, and close this

case.

        SO ORDERED.

Dated:        March 16, 2020
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




Sent by First Class Mail to:
Maurice Sessum
Reg. No. 24456-055
Lewisburg Federal Prison Camp
P.O. Box 2000
Lewisburg, PA 17837




                                        35
